UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-4518



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARION SHAWN ANDERSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CR-98-262-WMN)


Submitted:   December 20, 2001         Decided:     December 27, 2001


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marion Shawn Anderson, Appellant Pro Se. Philip S. Jackson, Assis-
tant United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marion Shawn Anderson seeks to appeal a judgment in a criminal

case.     We dismiss the appeal for lack of jurisdiction because

Anderson’s notice of appeal was not timely filed.

     Parties are accorded ten days after entry of the district

court’s    judgment   to   note   an   appeal,   see   Fed.   R.   App.   P.

4(b)(1)(A)(i), unless the district court extends the appeal period

under Fed. R. App. P. 4(b)(4).         This appeal period is “mandatory

and jurisdictional.”       Browder v. Director, Dep’t of Corrections,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on

September 29, 2000.        Anderson’s notice of appeal was filed on

June 18, 2001.*   Because Anderson failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period,

we dismiss the appeal.      We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.

                                                                   DISMISSED




     *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the filing date. See Fed. R.
App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).


                                       2